UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

WILLIAM M. JOHNSON,
Plaintiff-Appellant,

v.
                                                                        No. 99-2614
RICHARD J. DANZIG, Secretary,
Department of the Navy,
Defendant-Appellee.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
Catherine C. Blake, District Judge.
(CA-99-792-CCB)

Submitted: April 10, 2000

Decided: April 24, 2000

Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Rickey Nelson Jones, LAW OFFICES OF RICKEY NELSON
JONES, Columbia, Maryland, for Appellant. Lynne A. Battaglia,
United States Attorney, Nadira Clarke, Assistant United States Attor-
ney, Baltimore, Maryland, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

William M. Johnson appeals the district court's order granting
summary judgment to his former employer and dismissing his
employment discrimination action. We affirm.

Johnson was employed as a social worker for the Department of
the Navy beginning in 1991. On July 14, 1992, Johnson filed a formal
EEO complaint against his employer, alleging racial discrimination.
The parties settled the claim in November of 1994.

In 1995, Johnson received a letter of reprimand for his failure to
answer the office pager. In October of 1995, Johnson's supervisor
verbally admonished Johnson for failing to properly document his
visits with patients, and a formal letter of admonishment followed in
July of 1996. Also in 1996, Johnson's supervisor denied Johnson's
request to attend a training convention and partially denied Johnson's
request for two weeks of vacation. Johnson filed suit, alleging that all
of these actions were discriminatory and in retaliation for his first
EEO complaint. The district court entered summary judgment for the
Navy, finding that the reprimands and denial of training did not con-
stitute adverse employment decisions, the denial of leave was sup-
ported by a legitimate and non-discriminatory reason, and the
allegations were insufficient to support a hostile environment claim.

Johnson argues that the district court erred in finding that the letter
of reprimand, letter of admonishment and denial of training did not
constitute adverse employment actions sufficient to establish a prima
facie case of retaliation. A prima facie case of retaliation requires a
showing that: (1) the employee engaged in protected activity; (2) the
employer took adverse employment action against the employee; and
(3) a causal connection existed between the protected activity and the
adverse employment action. See Causey v. Balog , 162 F.3d 795, 803

                    2
(4th Cir. 1998). Adverse employment actions include decisions such
as hiring, firing, granting leave, promoting, and compensating. See id.
Johnson offers no evidence that he was denied a promotion, bonus or
any other similar employment opportunity as a result of the repri-
mands or denial of training.

Johnson further argues that the alleged incidents, taken together,
constitute a constructive discharge, which is an adverse employment
action. "A constructive discharge occurs when an employer creates
intolerable working conditions in a deliberate effort to force the
employee to resign." Carter v. Ball, 33 F.3d 450, 459 (4th Cir. 1994).
Whether such conditions are intolerable is assessed by an objective
"reasonable person" standard. See Munday v. Waste Management of
N. Am. Inc., 126 F.3d 239, 244 (4th Cir. 1997), cert. denied, 522 U.S.
1116 (1998). The actions of Johnson's employer over a period of
twenty months did not, objectively, create sufficiently intolerable
working conditions to force a reasonable person to resign.

We also find that Johnson fails to demonstrate a causal connection
between his previous EEO complaint and his employer's decisions to
reprimand him, deny training and deny requested leave. "A lengthy
time lapse between the protected activity and the alleged adverse
employment action . . . negates any inference that a causal connection
exists between the two." Dowe v. Total Action Against Poverty in
Roanoke Valley, 145 F.3d 653, 657 (4th Cir. 1998). Furthermore,
Johnson's employer advances legitimate, non-discriminatory reasons
for its actions, and Johnson fails to demonstrate that those reasons are
pretextual and that the decisions were based on an impermissible fac-
tor. See Henson v. Liggett Group, Inc., 61 F.3d 270, 274-75 (4th Cir.
1995).

Johnson's claims of racial discrimination fail for the same reasons,
specifically that the letters of reprimand and admonishment and the
denial of training are not actionable adverse employment actions, and
that Johnson fails to show that his employer's legitimate, non-
discriminatory reasons for these actions and the denial of leave are
merely pretextual.

Finally, the district court properly dismissed Johnson's hostile
environment claim. A plaintiff establishes a hostile work environment

                    3
by showing that: (1) he suffered unwelcome harassment; (2) the
harassment was based on an impermissible factor; (3) the harassment
was sufficiently severe or pervasive to alter the conditions of employ-
ment and create an abusive atmosphere; and (4) there is some basis
for imposing liability on the employer. See Causey, 939 F.2d at 160.
Although Johnson produced evidence that the stress of his job caused
his health to suffer, Johnson alleges only four incidents of discrimina-
tion over a twenty-month period. These allegations are insufficient to
establish a hostile environment because the incidents were neither
severe nor pervasive.

We find no reversible error and affirm the order of the district
court. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

AFFIRMED

                    4